

EXHIBIT 10.20



MULTIMEDIA GAMES HOLDING COMPANY, INC.
RESTRICTED STOCK UNITS AWARD AGREEMENT
(Non-Employee Director)


Multimedia Games Holding Company, Inc. (the “Company”), pursuant to its 2012
Equity Incentive Plan (as amended from time to time, the “Plan”) and in
consideration of the past and/or continued employment with or service to the
Company as a director and for other good and valuable consideration, hereby
grants to the Recipient an Award, effective as of the Grant Date, providing for
the right to receive an equal number of shares of Common Stock at a future date
subject to the Recipient satisfying the vesting and other requirements set forth
in this award agreement (“Restricted Stock Units” or “RSUs”). Except as modified
herein, this award of Restricted Stock Units is subject to all of the terms and
conditions as set forth herein and in the Plan, which is incorporated herein in
its entirety. Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Plan.
Recipient:                     


Grant Date:                     
Number of Shares Subject to Award: ___________ Restricted Stock Units


Grant of RSUs: Each RSU represents the right to receive one Share upon vesting
of such RSU. Each RSU has a value equal to the Fair Market Value of a Share on
the date it becomes vested. Unless and until the RSUs will have vested in the
manner set forth under the paragraph titled “Vesting Date”, the Recipient will
have no right to payment of any such RSUs.
Consideration to the Company: In consideration of the grant of the award of RSUs
by the Company, the Recipient agrees to render faithful and efficient services
to the Company as a director of the Company. Nothing in the Plan or this Award
Agreement shall confer upon the Recipient any right to continue in the employ or
service of the Company as a director or shall interfere with or restrict in any
way the rights of the Company, which rights are hereby expressly reserved, to
discharge or terminate the services of the Recipient as a director at any time
for any reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in a written agreement between the Company and the Recipient.
Vesting Date: Subject to the terms of the Plan and this Award Agreement and
subject to the Recipient's continued employment or provision of services to the
Company as a director of the Company through the Vesting Date: the Vesting Date
for the Shares shall be one day prior to the Company's next regular annual
shareholders' meeting following the Grant Date. Unless it is otherwise agreed to
by the Recipient and the Company, all vesting shall cease on the date that is
one day following the date the Recipient ceases to be a director of the Company
(a “Cessation Date”) and no portion of the RSUs which are unvested on the
Cessation Date shall thereafter vest and become payable and all unvested RSUs
shall be forfeited.
Accelerated Vesting Date:


1.Recipient’s death or Disability: All of the RSUs shall become vested and
payable on the date of the Recipient’s death or Disability; and


2.    Change of Control: If this Award Agreement is neither assumed nor
substituted and continued (each as confirmed in writing) by an acquiror in
connection with a Change of Control, all of the RSUs shall become vested and
payable on the date of such Change of Control.


For purposes of this Award Agreement, “Change of Control” shall mean (a) the
consummation of a merger, consolidation or reorganization approved by the
Company’s shareholders, unless securities representing more than 50% of the
total combined voting power of the outstanding voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Company’s outstanding voting securities immediately prior
to such transaction; or (b) the sale, transfer or other disposition of all or
substantially all of the Company’s assets as an entirety or substantially as an
entirety to any

2012 Plan - Restricted Stock Unit Agreement (Director)
1



--------------------------------------------------------------------------------



person, entity or group of persons acting in concert other than a sale, transfer
or disposition to an entity, at least 50% of the combined voting power of the
voting securities of which is owned by the Company or by shareholders of the
Company in substantially the same proportion as their ownership of the Company
immediately prior to such sale; or (c) any transaction or series of related
transactions within a period of 12 months pursuant to which any person or any
group of persons comprising a “group” within the meaning of Rule 13d 5(b)(l)
under the Securities Exchange Act of 1934, as amended (other than the Company or
a person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Company) acquires (other than directly from the Company) beneficial
ownership (within the meaning of Rule 13d 3 of the Securities Exchange Act of
1934, as amended) of securities possessing more than 35% of the total combined
voting power of the Company’s securities outstanding immediately after the
consummation of such transaction or series of related transactions; provided,
however, that the event constituting such Change of Control also constitutes a
“change in the ownership or effective control” or “in the ownership of a
substantial portion of the assets” of the Company.


Share Delivery: As soon as administratively practicable following the vesting of
any RSUs, but in no event later than sixty (60) days after the Vesting Date (for
the avoidance of doubt, this deadline is intended to comply with the “short-term
deferral” exemption from Section 409A of the Internal Revenue Code (the
“Code”)), the Company shall deliver to the Recipient (or any transferee
permitted under the Plan) a whole number of Shares (either by delivering one or
more certificates for such Shares or by entering such Shares in book entry form,
as determined by the Company in its sole discretion) equal to the number of RSUs
subject to this Award that vest on the Vesting Date, unless such RSUs terminate
prior to the Vesting Date pursuant to the paragraph titled “Termination”.


Termination: Notwithstanding anything to the contrary in this Award Agreement or
the Plan, upon a termination or cessation of the Recipient being a director of
the Company for any or no reason, all then unvested RSUs subject to this
Agreement will thereupon be automatically forfeited, terminated and cancelled as
of the applicable termination date without payment of any consideration by the
Company, and the Recipient, or his/her beneficiary or personal representative,
as the case may be, shall have no further rights hereunder. Following the
Cessation Date, all Shares previously issued and delivered to the Recipient
pursuant to the paragraph titled "Share Delivery" shall be and shall continue to
be Transferable, and the Recipient shall continue to have the rights of a
shareholder with respect to any such Shares, including the right to vote such
Shares and to receive dividends and other distributions made with respect to
such Shares.


Clawback: Notwithstanding anything to the contrary in this Award Agreement or
the Plan, any exercise, payment or delivery made pursuant to this Award
Agreement which is subject to recovery under any law (including, without
limitation, the Dodd‑Frank Wall Street and Consumer Protection Act of 2010 and
the Sarbanes‑Oxley Act of 2002), government regulation, stock exchange listing
requirement, or Company policy may be subject to such clawbacks or deductions as
the Company may determine are required to be made pursuant to such law,
government regulation, stock exchange listing requirement or Company policy and
nothing contained in this Award Agreement or the Plan shall in any way limit the
Company’s rights or obligations to effectuate such clawback or deduction.


Conditions to Delivery of Shares: The Company shall not be required to issue or
deliver any Shares deliverable hereunder or portion thereof prior to the
fulfillment of the following conditions:


•
The admission of such Shares to listing on all stock exchanges on which the
Common Stock is then listed;

•
The completion of any registration or other qualification of such Shares under
any state or federal law or under rulings or regulations of the Securities and
Exchange Commission or of any other governmental regulatory body, which the
Company shall, in its absolute discretion, deem necessary or advisable;

•
The obtaining of any approval or other clearance from any state or federal
governmental agency which the Company shall, in its absolute discretion,
determine to be necessary or advisable; and

•
The receipt by the Company of full payment for such Shares, including payment of
any applicable withholding tax, which may be in one or more of the forms of
consideration permitted in the immediately following paragraph.



Withholding: Notwithstanding anything to the contrary in this Award Agreement,
the Company shall be entitled to require payment by the Recipient of any sums
required by applicable law to be withheld with respect to the grant of RSUs or
the issuance of Shares. Such payment shall be made by deduction from other
compensation payable to the Recipient or in such other form of consideration
acceptable to the Company, which may include one or a combination

2012 Plan - Restricted Stock Unit Agreement (Director)
2



--------------------------------------------------------------------------------



of the following methods of payment (described in the Plan) and subject to
approval by the Committee at the time of payment:


•
Cash or wire transfer;

•
Bank or certified check payable to the Company; and

•
Delivery of already-owned Shares having a Fair Market Value on the date of
delivery equal to the minimum amount required to be withheld by statute; and

•
Net settlement of the RSUs otherwise payable pursuant to the Award.

The Company shall not be obligated to deliver any new certificate representing
Shares to the Recipient or his/her legal representative or enter such Shares in
book entry form unless and until the Recipient or his/her legal representative
shall have paid or otherwise satisfied in full the amount of all federal, state
and local taxes applicable to the taxable income of the Recipient resulting from
the grant of the RSUs or the issuance of Shares.


Assignability:    Until the RSUs vest and become payable, this Award of RSUs
shall not be Transferable by the Recipient except as the Plan may otherwise
provide. Neither the RSUs nor any interest or right therein shall be liable for
the debts, contracts or engagements of the Recipient or his or her successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted under the paragraph titled “Number
of RSUs Subject to Award”.
Rights as Shareholder: Once a RSU vests and the Company issues the Share
underlying the RSU pursuant to the paragraph titled “Share Delivery”, the
Recipient shall thereupon have the rights of a shareholder with respect to such
Shares, including the right to vote such Shares and to receive dividends and
other distributions made with respect to such Shares. For the avoidance of
doubt, the holder of RSUs shall not be, nor have any of the rights or privileges
of, a stockholder of the Company, including, without limitation, voting rights
and rights to dividends, in respect of the RSUs and any Shares underlying the
RSUs and deliverable hereunder unless and until such Shares shall have been
issued by the Company and held of record by such holder (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company). Except as otherwise provided for in the Plan, no
adjustment will be made to the Award or in respect of the Shares underlying the
RSUs, for a dividend or other right for which the record date is prior to the
date the Shares are issued.
Additional Terms/Acknowledgements: The undersigned Recipient (who is referred to
in the Plan as a “Participant”) acknowledges receipt of, and understands and
agrees to, the Plan and this Award Agreement. The Recipient further acknowledges
that as of the Grant Date, the Plan and this Award Agreement set forth the
entire understanding between the Recipient and the Company regarding the
acquisition of the Shares, and supersede all prior oral and written agreements
on that subject. Any ambiguities or inconsistencies between the Plan and this
Award Agreement shall be construed in accordance with the terms of this Award
Agreement.


Limitations Applicable to Section 16 Persons: Notwithstanding any other
provision of the Plan or this Award Agreement, if the Recipient is subject to
Section 16 of the Exchange Act, the Plan, the RSUs and this Award Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by applicable law, this Award
Agreement shall be deemed amended to the extent necessary to conform to such
applicable exemptive rule.


Section 409A: The RSUs are not intended to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code (together with any
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan, this Agreement, if at any time
the Company determines that the RSUs (or any portion thereof) may be subject to
Section 409A, the Company shall have the right in its sole discretion (without
any obligation to do so or to indemnify the Recipient or any other person for
failure to do so) to adopt such amendments to the Plan or this Agreement, or
adopt other policies and procedures (including

2012 Plan - Restricted Stock Unit Agreement (Director)
3



--------------------------------------------------------------------------------



amendments, policies and procedures with retroactive effect), or take any other
actions, as the Company determines are necessary or appropriate either for the
RSUs to be exempt from the application of Section 409A or to comply with the
requirements of Section 409A; provided, however, that this paragraph shall not
create an obligation on the part of the Company to adopt any such amendment,
policy or procedure or take any such other action.


Notices: Any notice to be given under the terms of this Award Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to the
Recipient shall be addressed to the Recipient at the Recipient's last address
reflected on the Company’s records. By a notice given pursuant to this
paragraph, either party may hereafter designate a different address for notices
to be given to that party. Any notice shall be deemed duly given when sent via
email or when sent by certified mail (return receipt requested) and deposited
(with postage prepaid) in a post office or branch post office regularly
maintained by the United States Postal Service.


Governing Law: The laws of the State of Texas shall govern the interpretation,
validity, administration, enforcement and performance of the terms of this Award
Agreement regardless of the law that might be applied under principles of
conflicts of laws.


By his or her signature and the Company's signature below, the Recipient hereby
acknowledges receipt of a copy of the Prospectus for the Plan in the form
available on the Company’s intranet. A copy of the Plan is also available on the
Company’s website in its public filings. The Recipient hereby agrees to be bound
by the terms and conditions of the Plan and this Award Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understands all provisions of the Plan
and this Award Agreement. The Recipient further agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under this Award Agreement or the Plan.




Dated:____________________________

MULTIMEDIA GAMES HOLDING COMPANY, INC.        RECIPIENT
(“Company”)


By:
_____________________________________________        ________________________            
Name:                             Name:
Title:



2012 Plan - Restricted Stock Unit Agreement (Director)
4

